Case 4:19-cv-04414 Document 41 Filed on 08/25/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                August 26, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-04414 Document 41 Filed on 08/25/20 in TXSD Page 2 of 2
